Name: 2009/393/EC: Council Decision of 18Ã May 2009 establishing the position to be adopted, on behalf of the Community, within the International Grains Council as regards the extension of the Grains Trade Convention 1995
 Type: Decision
 Subject Matter: plant product;  international affairs;  European construction;  marketing;  international trade
 Date Published: 2009-05-20

 20.5.2009 EN Official Journal of the European Union L 124/63 COUNCIL DECISION of 18 May 2009 establishing the position to be adopted, on behalf of the Community, within the International Grains Council as regards the extension of the Grains Trade Convention 1995 (2009/393/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with the second subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) The Grains Trade Convention 1995 was concluded by the Community by Council Decision 96/88/EC (1) and was regularly extended for further periods of two-year. It was last extended by decision of the International Grains Council in June 2007 and remains into force until 30 June 2009. A further extension is in the interest of the Community. The Commission, which represents the Community in the Grains Trade Convention, should therefore be authorised to vote in favour of such extension, HAS DECIDED AS FOLLOWS: Sole Article The European Community's position within the International Grains Council shall be to vote in favour of the extension of the Grains Trade Convention 1995 for a further period of up to two years. The Commission is hereby authorised to express this position within the International Grains Council. Done at Brussels, 18 May 2009. For the Council The President J. KOHOUT (1) OJ L 21, 27.1.1996, p. 47.